SHEPHERD, J.

ON ORDER TO SHOW CAUSE

On April 25, 2011, this court ordered Appellants, Ami B. Eskanos, Barry B. Es-kanos, and Eskanos Enterprises, to show cause why the court should not impose sanctions against them and their counsel pursuant to Florida Rule of Appellate Procedure 9.410 and section 57.105, Florida Statutes (2011). Appellants and their counsel timely filed a joint response.
*737Upon consideration of the response, and finding the response to be insufficient, this court awards, as a sanction, a reasonable attorney fee to Appellee for the defense of the appeal, to be assessed against Appellants and their counsel, to be paid in equal amounts by Appellants and their counsel, pursuant to section 57.105, Florida Statute (2011) (stating an award of reasonable attorney fees is to be paid to the prevailing party “in equal amounts by the losing party and the losing party’s attorney”). The case is remanded to the trial court for further proceedings in accordance herewith.